This action is brought to recover damages for personal injuries inflicted by a vicious horse. It is claimed by the plaintiff that the defendants wrongfully and falsely represented to him that the horse was kind and gentle, when in truth and in fact the defendants well knew that the horse was vicious, and that relying upon such representations he purchased such horse and cared for him, and that while caring for the horse it viciously attacked him inflicting the injuries for which this action is brought.
We think the judgment rendered in favor of the plaintiff must be reversed on account of rulings of the trial court in admitting evidence of damages claimed by the plaintiff to be a result of such injuries, but which were not alleged in the complaint.
It is only necessary to refer to the record so far as sufficient to present the question arising from such rulings. It is alleged in the complaint that "said horse did viciously attack the plaintiff, jumping upon him, kicking him in his legs and feet, striking the plaintiff upon the head, breaking his skull, tearing the skin and scalp therefrom, wounding, injuring and bruising his right leg and his body and nearly killing this plaintiff." The complaint further alleges "That the plaintiff is seriously and permanently injured through his head, skull, eyes and bruises to his right leg and body."
At the trial testimony was admitted to establish that the plaintiff's hearing was and would remain permanently impaired, and that such impaired hearing was caused by said injuries. The testimony so to establish the plaintiff's deafness was admitted subject to the defendants' objection that it had not been alleged in the complaint, and an exception was taken to the rulings of the court in admitting the evidence.
Where a person alleges and proves that he has been injured in his person the law implies that damages result from such *Page 71 
injury, and he may recover such damages as necessarily, usually and immediately flow therefrom, under a general allegation in the complaint that damages have been sustained by him by reason of such injury. If a defendant desires to be further informed of the specific claim under such general allegations he may, through a bill of particulars or an order to make more definite and certain, obtain a statement in greater detail of the claim of his opponent. If a person seeks to recover damages other than such as necessarily, usually and immediately flow from the injury he must allege such special damages and prove them. A complaint must give a plain and concise statement of the facts constituting the cause of action. A party to an action has a right to rely upon the court at the Trial Term holding his opponent to the allegations of his pleading or to facts necessarily, naturally and ordinarily resulting from the facts alleged. These rules are quite universal and apply to actions upon contract and for tort. They are stated by Greenleaf on Evidence (16th ed. vol. 2, sec. 254) as follows: "All damages must be the result of the injury complained of, whether it consists in the withholding of a legal right, or the breach of a duty legally due to the plaintiff. Those which necessarily result are termed general damages, being shown under the ad damnum, or general allegation of damages at the end of the declaration; for the defendant must be presumed to be aware of the necessary consequences of his conduct, and, therefore, cannot be taken by surprise in the proof of them. Some damages are always presumed to follow from the violation of any right or duty implied by law, and, therefore, the law will in such cases award nominal damages, if none greater are proved. But where the damages though the natural consequences of the act complained of are not the necessary result of it, they are termed special damages, which the law does not imply; and, therefore, in order to prevent a surprise upon the defendant, they must be particularly specified in the declaration or the plaintiff will not be permitted to give evidence of them at the trial."
In the notes to such section the editor cites text books and *Page 72 
many American and English authorities to substantiate his statement.
The plaintiff relies upon Ehrgott v. Mayor, etc., of N.Y. (96 N.Y. 264). In that case the complaint was very general in form. The complaint alleged that the plaintiff suffered great bodily injury; that he became, and still continues, to be sick, sore and disabled; that he was prevented for a long time from attending to his business, and that he was otherwise greatly injured. It was held that under the complaint evidence was admissible which tended to show that he had a disease of the spine of a permanent nature as a result of his injuries, and referring to the complaint the court say: "These allegations are sufficient to authorize proof of any bodily injury resulting from the accident, and if the defendant desired that they should be more definite he could have moved to have them made more specific or for a bill of particulars." The other cases relied upon by the respondent are cases where the complaint is so general that it has been held, following the Ehrgott case, to permit proof of any bodily injuries resulting from the accident. The question as to what proof should be allowed under a complaint somewhat general in form was again considered by this court in Kleiner
v. Third Avenue R.R. Co. (162 N.Y. 193), in which case theEhrgott case was considered and distinguished from the case then under consideration. In the Kleiner case the complaint alleged that the plaintiff received severe and painful contusions to her head, body, and arms, and lacerated her scalp whereby she sustained severe nervous shock and concussion of the brain and injured her eyesight and she was for a time rendered unconscious and thereby sustained permanent injuries and was injured for life. It was held that the allegations of the complaint were not sufficient to permit the plaintiff to prove that the result of the injuries was to produce heart disease, vertigo, curvature of the spine and other diseases, it not appearing that such consequences necessarily and immediately resulted from the shock. The effect of the Kleiner case is to materially restrict the asserted right to *Page 73 
prove special damages under a complaint containing general words alleging permanent injuries and nervous shock, and it confines the Ehrgott case as a precedent to the language used in the complaint in that case. The Kliener case must be followed by this court as it has been quite generally by the courts of this state in all cases where the complaint is the same or is governed by the same rules as the one in that case. (Briggs v. N.Y.C. H.R.R.R. Co., 177 N.Y. 59; Brown v. Manhattan R. Co.,105 App. Div. 395; Lockwood v. Troy City R. Co., 92 App. Div. 112;Piltz v. Yonkers R.R. Co., 83 App. Div. 29; Dittman v.Edison El. Ill. Co., 87 App. Div. 68; Bopp v. N.Y. Elec.Vehicle Tr. Co., 78 App. Div. 337; Cibulski v. Hutton,47 App. Div. 107; Geoghegan v. Third Avenue R.R. Co., 51 App. Div. 369;Kappus v. Met. Street R. Co., 82 App. Div. 13;Sealey v. Met. Street R. Co., 78 App. Div. 530; Page v.President, etc., D.  H:C. Co., 76 App. Div. 160; Reed v.Met. Str. R. Co., 69 App. Div. 103; Lewin v. Lehigh ValleyR.R. Co., 66 App. Div. 409; Wilkins v. Nassau Newspaper Del.Express Co., 98 App. Div. 130; Johnson v. City of Troy,124 App. Div. 29; Cronin v. Met. Street R. Co., 82 App. Div. 227;Ackman v. Third Ave. R.R. Co., 52 App. Div. 483; Ramson v.Met. Street R. Co., 78 App. Div. 101.)
The complaint in this case does not directly or indirectly allege that plaintiff's deafness is the result of his injuries. Deafness is not a necessary, natural or ordinary result of the injuries alleged in the complaint.) (Stevens v. Rodger, 25 Hun, 54; Hergert v. Union Ry. Co., 25 App. Div. 218; Piltz
v. Yonkers R.R. Co., supra; Cibulski v. Hutton, supra;Geoghegan v. Third Avenue R.R. Co., supra; Brown v. ManhattanRailway Co., supra; Lockwood v. Troy City R. Co., supra.) There are no general words in the complaint under consideration to permit of proof of any bodily injury resulting from the accident as in the Ehrgott case, and plaintiff's deafness should have been alleged in the complaint, and it not having been alleged, it was error to receive testimony relating to it. *Page 74 
Where a plaintiff attempts by his complaint to specify particular damages which he claims to have suffered, he thereby, at least to some extent, negatives any claim for damages other than those which he has specified. In saying that he was "seriously and permanently injured through his head, skull, eyes, and bruises to his right leg and body" he did not thereby include injury to the organs of hearing, but rather confined his specification to general injuries to his head and skull and eyes.
As the skull and eyes are parts of the head it will be presumed that so far as the plaintiff intended to particularize in regard to the injuries to the head, he intended to confine his statement of injuries to the parts named and that his claim of deafness arising from his injuries was an afterthought.
The testimony relating to the plaintiff's deafness is of such importance that it will be presumed to have affected the jury in arriving at its verdict.
The judgment should be reversed and a new trial granted, with costs to abide the event.